Citation Nr: 0811985	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  07-17 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1943 to 
April 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the Regional 
Office (RO) that denied service connection for bilateral 
hearing loss and tinnitus.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim.  38 
U.S.C.A. § 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).

In a March 2008 hearing before the Board, the veteran 
testified that he was exposed to noise while in service.  
Although his discharge certificate lists him as a steward in 
the Navy, the veteran claims to have been assigned to firing 
a weapon and was exposed to the noise of the weapon as well 
as the noises during the invasion of Normandy.  

Private medical records from June 2005 to August 2007 reflect 
the veteran has some hearing loss that is possibly related to 
service.  An August 2007 private medical report revealed the 
veteran had asymmetric sensorineural hearing loss, greater in 
the right ear than the left, and tinnitus of longstanding 
duration.  The physician noted that the pattern of hearing 
loss is consistent with noise-induced hearing loss, and that 
the stability of the hearing loss and absence of family 
history argues against age related changes.

As the record shows evidence of lay testimony of acoustic 
trauma in service, a current disability and a private medical 
opinion which relates the veteran's current hearing loss to 
acoustic trauma, a VA examination is necessary to obtain an 
opinion as to whether the veteran suffers from a hearing loss 
disability pursuant to 38 C.F.R. § 3.385 and if so, whether 
such is related to his military service.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006).

As noted above, the record reflects evidence of lay testimony 
of acoustic trauma in service and a current finding of 
tinnitus.  Therefore, upon remand, the VA examiner should 
also provide an opinion as to the possible relationship of 
tinnitus to service.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
audiological examination to determine the 
nature and extent of the veteran's bilateral 
hearing loss and tinnitus, and to provide an 
opinion as to whether the veteran's hearing 
loss and/or tinnitus is more likely, less 
likely, or at least as likely as not the 
result of his military service.  All 
necessary tests should be performed.  The 
examination report should include a detailed 
account of all symptomatology found to be 
present.  The claims folder should be made 
available to and reviewed by the examiner in 
conjunction with the examination.  A 
rationale for any opinion expressed should be 
set forth.  

2.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  If the 
benefits sought on appeal remains denied, the 
appellant and representative, if any, should 
be furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The case should then be returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

